Citation Nr: 0842785	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-26 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Esq.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In a June 2007 decision, the Board denied the veteran's claim 
for TDIU. The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2007 Order, the Court vacated the June 2007 
Board decision, and remanded the case to the Board for 
further proceedings consistent with a November 2007 Joint 
Motion for Remand.  Subsequently, in March 2008, the Board 
remanded for further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its March 2008 remand, the Board instructed the RO to 
provide the veteran an examination to determine how his 
service-connected disabilities impact his ability to secure 
and follow a substantially gainful occupation.  In May 2008 
and June 2008, VA afforded the veteran examinations 
respectively for his service-connected left shoulder 
disability and post-traumatic stress disorder (PTSD) which 
discussed the extent of his service-connected disabilities.  
The May 2008 examination report for the left shoulder 
disability noted that the veteran had moderately severe 
functional limitation of his left arm and shoulder due to 
left shoulder injury.  The June 2008 examination report for 
PTSD noted that a combination of the veteran's various 
problems, including PTSD, prevented him from maintaining 
gainful employment.  Additionally, an addendum report was 
added to the claims folder in July 2008.  However, absent 
from these reports is a discussion of the veteran's ability 
to secure and follow a substantially gainful occupation due 
solely to his service-connected disabilities (i.e. PTSD and 
residuals of shrapnel wound to the left shoulder) as 
instructed in the March 2008 Board remand.  The Court has 
held that a remand confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  On remand, VA should 
afford the veteran an examination to determine how his 
service-connected disabilities, solely, impact his ability to 
secure and follow a substantially gainful occupation.  The 
Board reiterates from its March 2008 remand that a report 
from E. Taitt, M.D. dated in January 2008 noted that the 
veteran's unemployment was due to his PTSD and the VA 
examiner should consider this report in his/her report.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The RO should return the claims folder 
to the examiners who conducted the May 
and June 2008 VA examinations and 
request an opinion whether there is a 
50 percent probability or greater that 
the service-connected PTSD and/or 
residuals of a shrapnel wound of the 
left shoulder, by themselves, preclude 
the veteran from his ability to secure 
and follow a substantially gainful 
employment.  The examiners should 
disregard the veteran's age and his 
nonservice-connected disabilities in 
making the determination.  The claims 
folder should be made available to the 
examiners and the examiners should 
state on the report that the claims 
folder has been reviewed.

The examiners should specifically 
address Dr. Taitt's report and the VA 
examination reports dated in June and 
July 2004 and provide a rationale for 
all opinions given.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for TDIU.  If action remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



